Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION
NORRIS W. GREEN, )
PLAINTIFF, 5
Vv. CASE NO. 2:18-cv-719-GMB
STATE BOARD OF MEDICAL 5
EXAMINERS, et al., )
DEFENDANTS. 5

MOTION FOR MORE DEFINITE STATEMENT

Defendants, The Medical Association of Alabama (“Medical Association”)',
Dr. H. Joseph Falgout, Dr. Mark LeQuire, Dr. Gregory Ayers, Dr. Eli Brown, Dr.
David Herrick, Dr. Gary Leung, Dr. Charles Rogers, Dr. Beverly Jordan, Dr. John
Meigs, Dr. Bradley Rice, Dr. Dick Owens, and Dr. Boyde Jerome Harrison (all in
their capacity as members of the Board of Censors of the Medical Association),
pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, move for an order
requiring Plaintiff to more definitely state his claims. The above Defendants are
referred to hereinafter as the “Association Defendants.” As grounds for this motion,

the Association Defendants state as follows:

 

' The First Amended Complaint separately names the Board of Censors of the Medical Association in the case caption.
However, the Board of Censors is not a legal entity apart from the Medical Association.

2 Many of the assertions made by Plaintiff in his First Amended Complaint are false, but before this litigation can
proceed further, Plaintiff is required by law to provide more specificity. This motion should not be interpreted as an
admission to any of the facts alleged.

{82980919}
Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 2 of 6

1. | The Medical Association is a private professional trade organization for
Alabama physicians. The Medical Association was not Plaintiff's employer.

2. Plaintiff's First Amended Complaint is a “shotgun pleading.” The
Association Defendants adopt and incorporate the arguments made by the other
Defendants in their Motion for a More Definite Statement.

3. The Association Defendants are only named in Cause of Action III of
Plaintiff's First Amended Complaint, which is for a violation of privacy.

4. The Association Defendants are alleged to have violated Plaintiffs
privacy by “discussing and deliberating false statements about the Plaintiff.” Yet,
nowhere in the First Amended Complaint does Plaintiff allege what statements were
made or who made them. Rather than identifying any of the individual members of
the Board of Censors by name, Plaintiff merely refers to them as “members.” This
makes it impossible for the Association Defendants to discern which Board of
Censors members did the purported acts in Count III. See Beck v. Interstate Brands
Corp., 953 F.2d 1275, 1276 (1 1th Cir. 1992) (former employee’s invasion of privacy
claim was not adequately supported by factual allegations when the only fact
supporting the claim was the employer “published information regarding the dread
nature” of AIDS).

5.  Itis further alleged that these false statements gave “publicity to matters

concerning the Plaintiff.” Plaintiff's vague articulation of the publication element

{B2980919} 2
Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 3 of 6

fails to allege, in any detail, how publicity was given, leaving the Association
Defendants to speculate as to who Plaintiff claims received the alleged
communications. See Hughes v. Wal-Mart Stores, E. LP., No. 2:17-CV-225-WK W-
TFM, 2018 WL 3352974, at *4 (M.D. Ala. June 12, 2018) (a claim for invasion of
privacy based on publicity must state facts demonstrating that the information was
conveyed to more than a small group of persons); Jackson v. Bank of New York
Mellon, No. CV 16-062-CG-M, 2016 WL 4942085, at *10 (S.D. Ala. July 19, 2016)
(holding plaintiffs’ false light invasion of privacy claim failed as a matter of law
because they did not specify “what statements were made, how often they were
made, to whom they were made, or any other details from which it could be inferred”
that defendants gave publicity to the statements).

6. The Plaintiffs allegations in Cause of Action III do not even meet the
lenient requirements of notice pleading under the Federal Rules of Civil Procedure.
Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff's complaint must
contain “a short and plain statement of the claim showing that the pleader is entitled
to relief.” Fed. R. Civ. P. 8(a)(2). The Rule 8 pleading standard does not mandate
the plaintiff provide “detailed factual allegations,” but “it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Igbal,
556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545

(2007)). Plaintiff fails to provide any information as to what statements were made,

{B2980919} 3
Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 4 of 6

who made them, or who received them. As such, the vague and conclusory
allegations in Plaintiff's cause of action for invasion of privacy do not provide the
Association Defendants with sufficient notice of the allegations against them.

7. Rule 12(e) of the Federal Rules of Civil Procedure allows a party to
move for a more definite statement “if a pleading to which a responsive pleading is
permitted is so vague or ambiguous that a party cannot reasonably be required to
frame a responsive pleading.” The Association Defendants have pointed out the
defects in the First Amended Complaint and the details desired, as required by Rule
12(e). Accordingly, Defendants respectfully ask the Court to order Plaintiff to
provide a more definite statement of the claims to correct the defects described
above.

WHEREFORE, Defendants respectfully requests the Court to order a more
definite statement of Plaintiff's claims against the Association Defendants.

Respectfully submitted this 26th day of October, 2018.

s/Arnold W_ Umbach Il

Arnold W. Umbach IIT (ASB-1932-M66A)
Walter William Bates (ASB-7202-E49W)
Madeleine S. Greskovich (ASB-1703-U11Q)
STARNES DAVIS FLORIE LLP

100 Brookwood Place, Seventh Floor
Birmingham, Alabama 35209

Telephone: (205) 868-6000

Facsimile: (205) 868-6099

Email: tumbach@starneslaw.com

bbates(@starneslaw.com
megreskovich(a@starneslaw.com

{B2980919} 4
Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 5 of 6

(B2980919}

Attorneys for Defendants

The Medical Association of Alabama,

Dr. H. Joseph Falgout, Dr. Mark LeQuire,
Dr. Gregory Ayers, Dr. Eli Brown,

Dr. David Herrick, Dr. Gary Leung,

Dr. Charles Rogers, Dr. Beverly Jordan,

Dr. John Meigs, Dr. Bradley Rice,

Dr. Dick Owens, Dr. Boyde Jerome Harrison

s/Brandon K. Essig

Brandon K. Essig (ASB-4186-N51E)
LIGHTFOOT FRANKLIN & WHITE LLC
The Clark Building

400 20th Street North

Birmingham, Alabama 35203
Telephone: (205) 581-0738

Facsimile: (205) 581-0799

Email: bessig@lightfootlaw.com

s/R. Mac Freeman, Jr.

R. Mac Freeman, Jr. (ASB-3323-D62F)
RUSHTON STAKELY

184 Commerce Street

Montgomery, AL 36104

Telephone: (334) 206-3114

Facsimile: (334) 481-0807

Email: RMF @rushtonstakely.com

Attorneys for Defendant
Dr. Boyde Jerome Harrison
Case 2:18-cv-00719-SMD Document 56 Filed 10/26/18 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on the 26th day of October, 2018, I electronically filed
the foregoing with the Clerk of Court through CM-ECF, which will send electronic

notification of such filing to the following:

B. Kincey Green, Jr.

Reeves & Stewart, P.C.
Post Office Box 447

Selma, Alabama 36702-0447
kincey@bellsouth.net

Barbara Jean Wells

C. Richard Hill, Jr.

Capell & Howard, P.C.

150 South Perry Street (36104)

P. O. Box 2069

Montgomery, Alabama 36102-2069
Barbara. Wells@chlaw.com

crh@chlaw.com

Brandon Essig

Logan Matthews

Lightfoot, Franklin & White, L.L.C.
The Clark Building

400 20" Street North

Birmingham, Alabama 35203-3200
bessig@lightfootlaw.com
Imatthews@lightfootlaw.com

 

Robert David Segall

Copeland Franco Screws & Gill P.A.
444 S. Perry Street

Montgomery, Alabama 36104-4236
segall@copelandfranco.com

Marc James Ayers, Sr.

Davis S. Vaughn

Bradley Arant Boult Cummings LLP
One Federal Place

1819 5" Avenue North

Birmingham, Alabama 35203
mayers@bradleyarant.com
dvaughn@bradley.com

 

Tabor Robert Novak, Jr.

Miland Fredrick Simpler, III

Ball Ball Matthews & Novak P.A.
445 Dexter Avenue, Suite 9045
Montgomery, Alabama 36104-3775
tnovak@ball-ball.com
msimpler@ball-ball.com

and I hereby certify that I have emailed and/or mailed by United States Postal
Service the document to the following non-CM-ECF participants:

None.

{B2980919}

s/Arnold W. Umbach Ill
